Citation Nr: 0412633	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  03-17 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for residuals of frostbite 
of both feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bradley Cook, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1976 to September 1979.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from a 
January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The 
veteran testified at a Travel Board hearing before the 
undersigned in November 2003; a transcript of the hearing is 
of record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are published at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.  In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the 
United States Court of Appeals for Veterans Claims (Court) 
provided guidance regarding notice requirements under the 
VCAA.  

It appears that pertinent evidence may be outstanding.  
During the November 2003 Travel Board hearing, the veteran 
stated that, during training exercises in Germany in 
approximately October 1977 and January 1979, he suffered cold 
injuries to his feet.  He reported receiving medical 
treatment (in the field) while in Germany, and then again on 
his return to Fort Riley, Kansas; he noted that he was place 
on a Physical Profile stipulating that he be allowed to wear 
gym shoes and that he was exempt from marching and physical 
training exercises.  Current VA medical evidence of record 
reflects that, in February 1984, the veteran underwent a 
partial amputation of two toes resulting from residuals of 
frostbite.  

As the veteran's DD-214 separation document does not reflect 
any foreign service, and his service medical records do not 
contain reports of alleged treatment for frostbite to his 
feet, further development is indicated.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
complete service personnel records.  

2.  The RO should arrange for an 
exhaustive search to obtain the 
veteran's complete service medical 
records, noting especially any treatment 
during the periods of October 1977 
through January 1978, and January 1979 
through March 1979.  The search should 
encompass all alternate sources of 
information, including but not limited 
to, base hospital records and unit 
diaries.  

3.  After the development requested above 
is completed, the RO should review the 
material received to determine whether 
the veteran had service in Germany during 
cold-weather months, whether he was 
placed on a Physical Profile for foot or 
cold injuries, and whether he received 
any medical treatment for cold injuries 
to his feet.  If any of the foregoing is 
found, the RO should arrange for the 
veteran to be afforded a VA examination 
to include a cold injury protocol 
evaluation.  The veteran's claims folder 
must be reviewed by the examiner in 
connection with the examination.  The 
examiner should determine whether the 
veteran has any residuals of frostbite 
due to cold injury in service.  The 
examiner should explain the rationale for 
any opinion given.  

4.  The RO should then re-adjudicate the 
claim.  If the benefit sought remains 
denied, the RO should issue an 
appropriate Supplemental Statement of the 
Case and provide the veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to compile all evidence 
necessary to decide this claim.  No action is required of the 
appellant unless he is notified.  He has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board for additional development or other appropriate 
action must be handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

